Citation Nr: 1730783	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  14-17 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a nightmare disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1946 to May 1947, including infantry service in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for a nightmare disorder, claimed as bad dreams.

In a March 2016 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in April 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The Board notes that the Veteran also initiated appeals of service connection for bilateral hearing loss and tinnitus; however, service connection for these disabilities was granted in a June 2014 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

An appeal of service connection for headaches was also initiated; however, in October 2015, before the issue was transferred to the Board, the Veteran indicated in writing that he did not file a claim for service connection for headaches and withdrew the appeal.  The issue is therefore no longer on appeal.  38 C.F.R. § 20.204 (2016).


FINDING OF FACT

The evidence is in equipoise on whether the Veteran has a current diagnosis of a nightmare disorder, which is etiologically related to service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a nightmare disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection for a nightmare disorder, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has bad dreams due to his service in Korea.  He states that he witnessed his Platoon Sergeant shoot and kill several Koreans who were trying to come ashore in a boat; he saw three GI's killed, castrated, and hung under a bridge for allegedly molesting a Korean woman; he saw a truck run over the head of a three-year-old girl; and his life was threatened daily in Korea.  The Veteran indicates that his life was threatened so many times he did not think he would return home.  He also indicates that the recent shooting in Orlando, Florida, brought back vivid memories of his time in Korea.  See statements dated in September 2011, November 2011, January 2013, March 2013, February 2014, and June 2016.

The Board notes preliminarily that most of the Veteran's service treatment records (STRs) are unfortunately unavailable.  The RO made a PIES request for the Veteran's STRs in January 2013.  In addition, a Defense Personnel Records Information Retrieval System (DPRIS) response indicates that the requested records were unable to be obtained.  However, the claimed incident of witnessing several Koreans shot and killed by a member of the Veteran's patrol was unable to be verified.  The RO memorialized its attempts to obtain the STRs in a June 2014 formal finding of lack of information required to corroborate stressor(s) associated with a claim for service connection for PTSD.  The Board recognizes its heightened duty to explain its findings and conclusions and to consider benefit of the doubt and corroborative testimony such as buddy statements in cases where records are unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran's DD Form 214 and a service personnel record reflect service in Yeosu, Korea, with Company F, 20th Infantry Regiment.  The Veteran drove a 1/4 ton jeep hauling personnel, supplies, and equipment.  He chauffeured the company commander about the military reservation and on field tactical problems.  The Veteran's training including infantry basic training, and his military occupations included Rifleman, Heavy Weapons Crewman, and Light Truck Driver.  He was awarded a World War II Victory Medal and an Army of Occupation Medal.  

Based upon a review of all the lay and medical evidence, the Board finds that the Veteran does not have a current diagnosis of PTSD.  VA treatment records indicate that results of January 2007 and May 2012 PTSD screenings were negative.  In July 2012, the Veteran was afforded a VA mental disorders examination and he endorsed symptoms of nightmares, intrusive thoughts, and avoidance of certain reminders.  The examining psychologist indicated that these were symptoms of PTSD, but were not enough to qualify for the diagnosis.  The examiner concluded that despite the presence of traumatic stressors, the Veteran did not meet all the necessary criteria for a PTSD diagnosis.  Without competent evidence of a current diagnosis, service connection cannot be awarded for PTSD.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

The Board finds, however, that service connection for a nightmare disorder is warranted.  

In August 2011 and February 2013, Mr. H.B., who served with the Veteran in Korea, submitted statements in support of the Veteran's claim.  H.B. indicated that they witnessed a little girl get pushed under the back tires of a garbage truck, which ran over her head.  He also stated that he worked with the Veteran on train guard where their lives were in danger.  At times, they had to fire their rifles over their heads as the Koreans tried to steal supplies being transported to another camp.  They were told they would be dead by morning.  H.B. asserted that he and the Veteran had many conversations about the conditions in Korea and the way it was affecting their nerves and giving them bad dreams.  They were also on alert, expecting North Korea to attack at any time.  

In May 2012, the Veteran's spouse, P.B., submitted a statement indicating that she had been married to the Veteran since 1949, and that he had been having bad dreams since the beginning of their marriage.

In the July 2012 VA mental disorders examination, the Veteran reported that he was subjected to threats when he was on "train guard" duty, guarding trains carrying ammunition and supplies from one military facility to another.  He indicated that mobs would surround the train whenever it came to a stop.  The examiner noted that there was a letter submitted in support of this assertion.  The Veteran also witnessed the accidental killing of a young Korean girl after she was run over by a truck, and the purposeful killing of several unarmed fishermen why strayed too close to shore near a U.S. military facility.  The Veteran indicated that he had no history of treatment for mental health symptoms.  The examiner found that the Veteran's symptoms included anxiety and chronic sleep impairment.  He diagnosed the Veteran with a nightmare disorder, and opined that the diagnosis was most likely caused by or a result of service.  The Veteran's bad dreams were directly related to his fear of hostile military or terrorist activity during his deployment to Korea.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek clarification of the July 2012 VA examiner's diagnosis and further rationale for why the nightmares are related to service, to include discussion of VA treatment records that indicate that depression screenings in January 2007 and May 2012 were negative.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, service connection for a nightmare disorder is warranted.


ORDER

Service connection for a nightmare disorder is granted.




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

